In the United States Court of Federal Claims
* * * * * * * * * * * * * * * * * *
                                  *
JEANETTE POZO, et al.,            *
                                  *
                 Plaintiffs,      *
                                  *                         No. 12-201C
     v.                           *                         (Filed: May 13, 2014)
                                  *
THE UNITED STATES OF AMERICA,     *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *

                                 CONSOLIDATION ORDER

       Pursuant to Rule 42(a)(2) of the Rules of the Court of Federal Claims, this action shall be

consolidated with Case No. 11-768C, with which it shares common issues of both law and fact.


       IT IS SO ORDERED.




                                                    s/Elaine D. Kaplan
                                                    ELAINE D. KAPLAN
                                                    Judge, U.S. Court of Federal Claims